Case 1:09-cv-01457-BJR Document 33                       Filed 10/21/11 Page 1 of 1
AO 450 (Rev. 01/09; DC-03/10) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                          District of Columbia
                                                    __________ District of __________


         FERNANDO LINARES BELTRANENA                                 )
                             Plaintiff                               )
                                v.                                   )      Civil Action No. 09-1457 (BJR)
             U.S. DEPARTMENT OF STATE                                )
                            Defendant                                )

                                                   JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):

   the plaintiff (name)                                                                                       recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus postjudgment interest at the rate of             %, along with costs.
    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .
✔ other:       Judgment is hereby entered for the defendant on Renewed Motion for Summary Judgment; AND IT IS
               FURTHER ORDERED that this action is hereby dismissed in its entirety, with prejudice.
                                                                                                                                    .


This action was (check one):

   tried by a jury with Judge                                                                        presiding, and the jury has
rendered a verdict.
   tried by Judge                                                                        without a jury and the above decision
was reached.
✔ decided by Judge          Barbara Jacobs Rothstein                                          on a motion for




Date:            10/21/2011                                                ANGELA D. CAESAR, CLERK OF COURT



                                                                                            /s/ Tonya T. Hightower
                                                                                         Signature of Clerk or Deputy Clerk